Citation Nr: 1308134	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder manifested by scarring of the scalp and head (skin condition).  

2.  Entitlement to service connection for residuals of perforation of the left eardrum (left ear condition).  

3.  Entitlement to service connection for left eye retinal detachment, claimed as blindness (eye condition).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In June 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of this hearing is of record.  

This matter was previously before the Board in July 2012, when it remanded the case for additional development of the medical evidence of record.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claims in order to obtain additional audiometric records and to provide the Veteran with VA examinations addressing the nature and etiology of his skin condition and left ear condition.  Such audiometric records were obtained, and the Veteran was provided with additional VA examinations.  With respect to the Veteran's claims for service connection for a skin condition and left ear condition, the Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In February 2013, the Veteran submitted evidence to the Board without a waiver of review of this evidence in the first instance by the agency of original jurisdiction (AOJ).  The Veteran is not prejudiced by the Board's review of the evidence in the first instance because the evidence is wholly duplicative of information already contained in the claims file.  Accordingly, a remand to the AOJ for initial review of the newly-received documents is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's skin condition was not incurred as a result of any incident of active duty service.

2.  The Veteran's left ear condition was not incurred as a result of any incident of active duty service.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2012).

2.  A left ear condition was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  In July 2008, VA provided the Veteran with the above notice.  The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Unfortunately, the Veteran's personnel records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In September 2009, the RO requested both the Veteran's personnel records to confirm his radiation risk and exposure, and his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, from the NPRC.  Later that month, the NPRC responded that the Veteran's personnel records were fire-related and could not be reconstructed.  Furthermore, the RO requested that the Veteran submit any personnel records in his possession, but to date, the Veteran has provided no such records.  In December 2009, the RO informed the Veteran of the unavailability of these records, and later that month, it issued a Formal Finding on the Unavailability of Personnel Records.  With regard to the Veteran's claimed exposure to ionizing radiation, as will be described in further detail below, in December 2009, the RO requested a search of the Chemical, Biological, Radiological, Nuclear, and Explosives (CBRNE) Database in order to determine whether records existed corroborating the Veteran's claimed participation in chemical or radiation testing.  In February 2010, the Mustard Gas Program Manager indicated that the Veteran was not a "test participant" in the Mustard Gas, Project 112/SHAD, or Chem-bio programs, according to the in-house database of the Department of Defense.  In June 2010, the RO issued a Formal Finding on the Unavailability of Exposure to Bio-Chemical/CBRNE.

With respect to the Veteran's missing personnel records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's service treatment records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claims, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, in August 2012, the Veteran was provided with a VA examination of his skin condition and left ear (both an audiological examination and a medical examination of the left ear).  With respect to the adequacy of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that these examination reports and opinions are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged weaknesses in these examinations.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he suffers from a skin disorder and a left ear disorder as a result of active duty service.  To the extent that the Veteran claims that he was exposed to ionizing radiation as a result of claimed chemical or radiological testing, the Board observes that service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2012).  "Radiation- risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2012).  In the instant case, the evidence of record does not establish, and the Veteran does not claim, that he participated in any of these activities.  The Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b) (2012).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes diseases that have not been alleged in the instant case: includes all forms of leukemia except chronic lymphatic leukemia, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  See 38 C.F.R. § 3.311(b) (2012).  The Veteran is not entitled to the procedural advantages of 38 C.F.R. § 3.311 both because the Veteran's diagnosed skin condition and left ear condition are not among the above-listed radiogenic diseases and because the probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service.  

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) ; see also 38 C.F.R. § 3.312 (2012).  Direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Turning to the facts in the instant case, regarding the first Hickson element, evidence of a current disability, the evidence of record indicates that the Veteran has been diagnosed with seborrheic keratoses of the scalp and face.  With respect to the Veteran's claim for a left ear condition, the Board notes initially that the precise nature of the Veteran's claimed disability is unclear, and thus the Veteran received both a medical examination of the ear itself and an audiological examination.  Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  In the instant case, the Veteran's August 2012 audiological examination demonstrates that the Veteran suffers from a left ear sensorineural hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met with respect to both claims.

Regarding the second Hickson element, in-service disease or injury, the Veteran contends that while he was stationed in Toul, France in late 1954 or early 1955, he was chosen to participate in a chemical testing exercise.  As part of this exercise, the Veteran alleges that he sat in a circle with other soldiers, and the leader of the exercise applied a drop of a chemical to each soldier's head.  The soldiers were allegedly informed what each substance was, and the Veteran states that the last chemical applied to their heads was "nuclear fallout."  The Veteran alleges that the individual conducting the chemical testing inadvertently poured a large volume of "nuclear fallout" on his head, rather than daubing just a drop.  Soon after discharge from active duty service, the Veteran noticed that he had three streaks with a purplish glow running down the top of his head.  

The Board observes no competent evidence supporting the Veteran's contentions.  As noted in the VCAA discussion above, the RO made extensive efforts to attempt to obtain documentation supporting the occurrence of such an event.  Upon review of the only available personnel record, the Board observes that the Veteran's separation document indicates that he served in the United States Army from July 1953 to May 1955.  The Veteran was last assigned to Company B of the 97th Engineer Battalion, and the Veteran's specialty number indicated that he was a rigger.  The Veteran's service treatment records show no evidence consistent with the above-described chemical exposure.  An April 1954 medical record indicates that the Veteran complained of pain in his ears when swallowing, and the Veteran was diagnosed with otitis media.  The Veteran's May 1955 service separation examination was normal.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing an event in service in which another person applied substances to his head.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Despite the Veteran's competence to address such issues, the Board finds the Veteran's account of having "nuclear fallout" spilled on his head and subsequently developing skin that glowed purple to be facially incredible and wholly unsupported by the evidence of record.  

While the Veteran does not claim that his in-service otitis media caused his current left ear condition, the Board will afford the Veteran with the benefit of the doubt and find that the second Hickson element is met with respect to the left ear condition.  The second Hickson element is not met, however, with respect to the Veteran's claim for service connection for a skin condition, and the claim fails on this basis alone.  For the sake of completeness and in the interest of clarity, however, the Board will address the third Hickson element as well.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995) (citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995)) (noting that the Board has the fundamental authority to decide in the alternative.)

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's claimed disabilities and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the Veteran's claimed left ear condition, the Veteran was provided with a VA examination in August 2012.  The examiner reviewed the Veteran's claims file and noted that threshold testing was not completed at the time of service entry or exit.  The examiner noted that whispered voice testing indicated normal hearing, and the Veteran did not report having hearing loss at the time of military separation.  Instead, the examiner noted, the first evidence of hearing loss was found in a VA examination dated August 2008, some 53 years after the Veteran's separation from service.  The Veteran told the examiner that he was not exposed to excessive noise in the military, and he did not feel that he had any significant hearing problems.  The Veteran did not believe that his current hearing loss was related to military noise exposure.  The examiner noted that the Veteran was diagnosed with a left-sided acoustic neuroma in 2008, which the examiner indicated had not had an impact on his left-sided hearing, because it was slightly better than the Veteran's right-side hearing.  The examiner acknowledged the Veteran's contentions that he was exposed to nuclear fallout in service, and the audiologist indicated that the VA physician examining the Veteran's ears would be better able to address such contention.  

A VA physician additionally examined the Veteran's claims file, noted the Veteran's contentions regarding his exposure to nuclear materials, and noted that the Veteran was treated for otitis media in service.  The physician indicated that current examination of the external ear canal and tympanic membranes revealed no apparent anatomic sequelae of the Veteran's in-service infection.  The examiner noted that otitis media, should it result in hearing loss, causes a conductive and not a sensorineural form of hearing loss.  This can potentially arise when middle ear infections (otitis media) cause destructive changes in the elements in the ear that conduct sound impulses to the internal ear.  Given the Veteran's form of hearing loss-sensorineural in nature-the examiner found no residuals caused by the Veteran's in-service otitis media.  Given the commonness of sensorineural hearing loss in the general population and the absence of any identifiable dermal changes overlaying the ears and adjacent cranium that could be attributed to radiation exposure, a relationship between the Veteran's hearing loss and the claimed in-service exposure would be less likely than not.

With regard to the Veteran's claimed skin condition, the examiner reviewed the Veteran's claims file and considered the Veteran's contentions.  Upon review of the Veteran's treatment records, the examiner found no evidence of a possible skin or other reaction to a chemical or radioactive exposure.  The examiner observed no significant lesions of the head or scalp, and in particular no evidence of dermal changes known to be associated with exposure to radioactive substances.  The examiner reviewed dermatology notes for historical evidence and possible findings of radiation-associated lesions.  The examiner noted that the Veteran was last examined by his dermatologist in January 2010.  The clinician reported that the Veteran had no history of skin cancer (which could be associated with radiation exposure).  The diagnoses included compound nevi with lentingos, seborrheic keratoses, and actinic keratoses (most commonly associated with sunlight exposure).  The dermatologist did not reference a potential radioactive etiology for these lesions.  An association of seborrheic keratoses with radiation damage has not generally been established, and the examiner noted that an associated literature search confirmed this conclusion.  Given the unknown nature of the Veteran's exposure, the unlikely association between seborrheic keratoses and radiation, and the absence of stigmata of radiation dermatitis or other lesions potentially associated with radiation exposure, a relationship of the Veteran's head and scalp lesions to service is less likely than not.  

With regard to the Veteran's consistent statements that nuclear fallout is the cause of his skin condition and left ear condition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of a skin condition and a left ear condition, the issue of causation of dermatological and audiological issues and exposure to radiation are determinations outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's skin condition and left ear condition are related to military service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's conditions and his military service, with greater probative weight than the lay opinions of record.  

The Board observes no evidence suggesting that the Veteran's sensorineural hearing loss manifested to a degree of 10 percent or more following separation from active service.  Service connection on a presumptive basis is therefore unwarranted.  The evidence of record does not establish that the Veteran was exposed to "nuclear fallout" in service, nor does the competent medical evidence of record demonstrate that there is a relationship between any incident of the Veteran's active duty service and his current skin condition and left ear condition.  Accordingly, the Board finds that the claims of entitlement to service connection for a skin condition and a left ear condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a skin condition is denied.  

Service connection for a left ear condition is denied.


REMAND

A remand of the Veteran's claim for service connection for a left eye condition is necessary.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Once VA provides a veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr, 21 Vet. App. at 311 (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Turning to the facts in the instant case, pursuant to the Board's July 2012 Remand, the Veteran received an eye examination in August 2012.  The fifth remand directive of the Board's July 2012 Remand explicitly instructed the following (emphasis added):

The reviewer should express an opinion as to whether it is at least as likely as not that the left eye visual loss is due to injury in service; particularly injury due to chemical or nuclear agents.  Again, a complete rationale is needed for any opinion offered.  

The examiner indicated that the Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's active duty service.  The entirety of the rationale is as follows: there is no evidence to suggest that an in-service incident caused the Veteran's current eye disability.  The Board notes that this is not a rationale; it is simply a restatement of the examiner's conclusion.  Furthermore, the Board notes that in addition to the Veteran's claimed exposure to "nuclear fallout," the record indicates that the Veteran's vision in the left eye changed from 20/23 at service entrance to 20/30 at service separation.  Accordingly, a supplemental opinion should be solicited on remand stating why the examiner believes that the Veteran's current left eye condition is unrelated to any incident of the Veteran's active duty service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for a left eye disorder.  Based on the Veteran's response, attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Ensure that all records of which the RO/AMC has notice have been obtained and either associated with the Veteran's claims file or his Virtual VA e-folder.

2.  Then, forward the Veteran's claims file to the optometrist who provided the August 2012 opinion.  The claims file must be reviewed by the examiner in connection with the examination and the examination report must reflect such a review was undertaken.  The examiner should opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's left eye retinal detachment, claimed as blindness, is etiologically related to service.  This opinion should assume that the Veteran is competent to state what he observed in service with regard to his vision.  This opinion must be supported by a rationale; in other words, the examiner should state why the Veteran's left eye condition is or is not related to the Veteran's active duty service.  This opinion must address the apparent change in the Veteran's vision from 20/23 at the time of service entrance to 20/30 at the time of service separation.

3.  Then, readjudicate the Veteran's claim for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


